Exhibit 99.1 1 1 Investors presentation December, 2015 2 2 Disclaimer Written and oral statements made in and in connection with the following presentation that reflect management’s views about the Company’s future performance, financial position, business strategy and plans and objectives for future operations constitute “forward-looking statements” under the Private Securities Litigation Reform Act of 1995. These statements, which contain words such as "believe,” “expect,” “anticipate,” “intend,” “estimate,” “forecast,” “project,” “will,” “may,” “should”, “plan”, “seek” and similar expressions or references to future periods, reflect the beliefs and expectations of the Company and are subject to risks and uncertainties, including those described under “Risk factors” in the Company’s annual report on Form 20-F for the year ended December 31, 2014 and other documents filed with the U.S.
